ON PETITION FOR REHEARING
Blume, Justice.
The plaintiffs, plaintiffs in error here, have filed a petition for rehearing and have set up various different grounds therefor. Without taking them up separately, we shall take up the substance of them briefly.
1. Counsel thinks that the principle of election of remedies is not applicable to the case. Among other things he states that the principle does not apply to leases “A” and “ C, ” meaning both leases, except the ratification agreement of the first lease. We cannot at all understand this argument. This principle is applied in the original opinion only, to the ratification agreement, that only containing a. covenant to drill. Hence we shall not refer to this matter further. As to the ratification agreement, containing the covenant, the points made seem to be as follows: (a) That it is like a case where a man leases land for $1000, of which $500 is paid down and the balance of $500 to be paid later; that the court by its decision deprives plaintiffs of the payment of the last installment. Without conceding that the situations are alike, the trouble with the argument is that plaintiff insists upon both the payment as well as the cancellation of the lease, two remedies which, under the agreement in the ease at bar, we have shown are inconsistent. Counsel says there is no inconsistency. He cites no authority, and takes his position in face of all 'the "authorities cited *181by us, which we believe are sound in principle. We must, therefore, let the opinion speak for itself on that point, (b) Counsel says that it was of no disadvantage to defendant to have the leases cancelled; that a man cannot be damaged by having a lease cancelled which he has voluntarily abandoned, and that hence there is no inconsistency between allowing both damages as well as 'cancellation of the le.ases. This, he claims, is the situation here. Without deciding what part resulting damages plays in the doctrine of election of remedies, we may say that we think that counsel mistakes the effect of his own pleading. That shows that plaintiffs rescinded the lease; defendant recognized that it no longer had any validity and wanted a new lease or renewal, which plaintiffs refused to give. That does not show voluntary abandonment. But if it did, then since plaintiffs also considered and agreed that the lease was and should be void, the case would present a rescission by mutual agreement. In either view, therefore, plaintiffs cannot recover on the covenant, as we fully showed in the original opinion. We cannot go over that ground again, since counsel has presented no authorities or valid reasons to the contrary.
2. The other claim of defendant is that plaintiff should have damages because defendant failed to release of record the leases entered into. The points made, if we understand counsel, are substantially these: (a) that the remedy in equity granted by the law is not sufficient; plaintiffs should have damages in addition; that though the common law grants no such additional remedy, we should give one; though other courts hav.e not done so, we should do so. That this would be judicial legislation is plain, (b) The second lease, first given to Paul, counsel say was void ah initio; that we held that to record a void instrument is actionable as slander of title. We did not so hold. We cited several cases, to which our attention had been called by counsel, which hold that where a party maliciously puts of record a void instrument affecting title to property, he is guilty of defamation of title. There is no claim, allegation 'or pre*182tense here that the putting on record of the Paul lease was malicious. Malice in the publication is essential. That is absent here, (c) 'It is therefore unnecessary to again go into the matter of pleading special damages in an action for defamation of title. Let us, however, add a few remarks. Counsel seems to think that contrary to the principle of construing pleadings liberally, we have adopted a narrow construction, and have sought to seek out matters of defense. He seems to overlook the fact that the damages claimed herein do not necessarily and logically flow from the wrongs alleged. If any were suffered, they are special, and in such case the rule is universal, and is not confined to actions for slander of title, that they must be particularly averred. (17 C. J. 1002) ; The facts showing how the special damages claimed arose must be stated (17 C. J. 1003) in order to apprise the adverse party so as to put him in position to properly meet the question by opposite proof, if he has any. Hence when plaintiff simply alleges that he has been damaged by reason of the failure to release the instruments of record without stating the facts upon which that loss is based and the amount thereof, the pleading is not merely indefinite, but in such case there is a total want of sufficient allegations. True, plaintiff says that he was prevented to consummate the sale to Martel & Lee; but that itself is of no importance; there must be a pecuniary loss to plaintiff. (25 Cyc. 561.) In May v. Anderson, 14 Ind. App. 251, 42 N. E. 946, for instance, where plaintiff was prevented from selling his land for $200, more than it was worth, it was held that he was entitled to recover this $200. There is no sufficient allegation of pecuniary loss in the pleadings here. It may, for aught that appears, have been fortunate for plaintiffs that they were not able to consummate the sale. Perhaps the land was at the time worth many times, and may be worth many times today, what the contract price to Martel & Lee was, and the very act of defendant of which counsel complains may, for aught that appears in the pleadings, have made the plaintiff independently wealthy. The general principles above stated *183apply also to the pleadings in connection with the draining of oil from plaintiff’s land, which subject we fully covered in the original opinion. No fault in that reasoning tiiere applied has been pointed out to us by counsel.
A rehearing herein is accordingly denied.

Rehearing denied.

Potter, C. J., and Kimball, J., concur.